Citation Nr: 1133851	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 28, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from July 1966 to July 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

By way of procedural history, the Board notes that the Veteran in this case was originally awarded service connection for PTSD in a rating decision dated July 2000.  The RO evaluated the Veteran's psychiatric disability under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 50 percent disabling, effective May 18, 1999. Thereafter, the Veteran challenged the effective date for the initial grant of service connection for PTSD.  In particular, he asserted that he was entitled to an effective date of March 1981, the date the Veteran originally filed a claim of entitlement to service connection for a nervous condition. A subsequent rating decision dated August 2002 increased the Veteran's disability evaluation for PTSD under Diagnostic Code 9411 to 100 percent disabling, effective August 28, 2001.

The issue of entitlement to an effective date earlier than May 18, 1999, for the initial grant of service connection for PTSD was addressed in a March 2005 Board decision.  The Board determined that the criteria for an effective date prior to May 18, 1999, for the grant of service connection for PTSD were not met and the Veteran's claim was denied.  The Veteran appealed the denial of this issue to the United States Court of Appeals for Veterans Claims (Court), which in a March 2007 order, granted a joint motion for remand.  Thereafter, in a July 2007 decision, the Board determined that the Veteran was entitled to an effective date of March 30, 1981, for the initial grant of service connection for PTSD.  Following the Board's decision, the RO assigned an initial 50 percent evaluation under Diagnostic Code 9411 for the Veteran's PTSD, effective March 30, 1981.  The RO also continued the Veteran's 100 percent evaluation for PTSD under the same code provision, effective August 28, 2001.  See July 2007 rating decision.

The Veteran filed a timely notice of disagreement (NOD) in September 2007 in which he asserted that he was entitled to an initial evaluation in excess of 50 percent for PTSD for the entire period of time covered by the appeal that is prior to August 28, 2001 (i.e., from March 30, 1981, to August 28, 2001).  The RO issued a statement of the case (SOC) in January 2008 and the Veteran perfected this appeal.

In January 2010, the Board remanded for further development.  In January 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2011.  In March 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month, the Veteran responded and submitted additional evidence that was accompanied by a waiver of RO consideration.  Accordingly, the Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  Prior to August 28, 2001, the evidence reflects that the Veteran was employed full-time, and his primary PTSD symptoms were depression and sleep disturbances; the disability was productive of no more than substantial impairment in the ability to establish or maintain effective or favorable relationships with people with reduced reliability, flexibility and efficiency levels resulting in severe industrial impairment.  

2.  Prior to August 28, 2001, the evidence shows that the Veteran's PTSD was not manifested by more than considerable impairment in his ability to establish or maintain effective or favorable relationships, and that due to his psychiatric disability, he had considerable industrial impairment.

3.  The preponderance of the evidence does not show that the Veteran's PTSD prior to August 28, 2001, was manifested by symptoms productive of pronounced impairment in the ability to obtain or retain employment; severe impairment in the ability to obtain or retain employment; or occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

For the period prior to August 28, 2001, the criteria for an initial disability evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9411 (1988, 1996); §§ 3.321, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran's PTSD claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

As noted, the Veteran is current in receipt of a 100 percent evaluation for PTSD effective August 28, 2001.  At issue here is whether he is entitled to an initial evaluation in excess of 50 percent for his PTSD prior to August 28, 2001.  

Service treatment records show no symptomatology associated with a psychiatric disorder and a service separation examination was normal.  He was discharged from service in July 1968.  

Thereafter, a discharge summary dictated November 9, 1972, by Dr. David McConnell shows that the Veteran had been admitted to "the Valentine-Shults" on October 30, 1972, for "burning epigastric pain, nausea" and "fullness in the chest." UGI found "active ulcer."  Medications included diazepam, a long-acting benzodiazepine anxiolytic (anti-anxiety) medication. 

A discharge summary dictated November 16, 1972, by Dr. J.W.G. Laing reflects the Veteran was hospitalized at Fort Sanders Presbyterian Hospital from November 10 to November 17, 1972, and that he was referred for duodenal ulcer.  Dr. Laing's November 11, 1972, admission note states that the Veteran was admitted for treatment of nausea and vomiting.  "Some insomnia the past few nights" was also documented.  This document also notes: "He works in a paper mill as a machine tender and says he has no problems there."  Discharge diagnoses were duodenal ulcer and depressive reaction, etiology undetermined.  Under "LABORATORY," Dr. Laing reported that the initial "OT" was 70 and that a repeat assessment was 16, with an upper limit of normal being 20 at that lab.  Therefore "OT ," or SGOT, a liver function test, was elevated on admission, and then acutely normalized.  

A psychologist, Dr. D. M., documented in 1999 that the Veteran admitted to having had a DUI while on active duty and to heavy drinking for 5-6 years following discharge from the military.  

On Dr. C. Keith Hulse's May 2001 exam, the Veteran acknowledged drinking "a lot" when he "first left the Army."  According to the Discharge Summary, "He did not seem to respond well as far as his headaches and depression were concerned and he was changed over to Triavil 225 t.i.d."  After Triavil was prescribed "there was immediate improvement."

According to a September 13, 2003, letter from the Veteran's spouse, the Veteran "drank very heavily" from the time of discharge to "the early seventies."  

According to an admission History and Physical dictated on April 28, 1973, by Dr. William G. Laing, the Veteran was again hospitalized for "continued epigastric pain."  Dr. Laing wrote that "some depression problem" responded well to Triavil. No symptoms of this condition were described.  The Discharge Summary dictated May 3, 1973, reflects discharge diagnoses including vasomotor rhinitis, healed duodenal ulcer, and nausea and vomiting probably secondary to pylorospasm. Triavil was among the discharge medications, but no indications were charted nor the dose documented.  A "Note" following the diagnoses documented "The patient is much improved over previous depression problems, Much more verbal, outgoing. Believe medication has helped.  Should be continued."  

An admission History and Physical dictated February 21, 1978, by Dr. McConnell described another admission precipitated by abdominal pain and vomiting.  The discharge summary for that hospitalization dictated February 24, 1978, by Dr. McConnell shows that the Veteran was admitted to the Valentine-Shults Hospital on February 21, 1978, with abdominal pain and vomiting.  Duodenal ulcer was found.  Discharge medications included "Triavil 225," but no reason was given for prescribing this medication.

Dr. David McConnell's handwritten progress notes from 1979, 1980 and 1981 reported "nerves," or "anxiety," on some visits but not others.  Prescriptions for amitriptyline, thioridazine, Triavil, Librax, and clorazepate were noted.  The term "nerves" was not further elaborated or clarified, capacity for work was not commented on, nor the Veteran's response to psychotropic medications.

On March 14, 1981, Dr. McConnell wrote that he had treated the Veteran for the previous 10 years, which would place the beginning of that professional relationship in 1971.  Dr. McConnell stated that the Veteran was being treated for "a moderately severe nervous disorder," and was prescribed antidepressants, anxiolytics, and major tranquilizers.  He went on to mention exposure to Agent Orange, writing that this agent "may cause nervous disorders."  He gave a final statement that the Veteran "certainly does have this nervous disorder."  

A "Claim for Insurance Benefits" dated September 14, 1981, documents "nervous tension," onset "9-4-81."  The Veteran received a "Thorazine injection" that same date, but no clinical information was provided on the insurance document.  

The record also contains correspondence from the Veteran's supervisor at Sonoco Products Company in Newport, Tennessee, who had supervised the Veteran for 10 years (1979-1989).  The supervisor noted that the Veteran "had difficulty working with his teammates" and that eventually he was demoted and given a position where he was not responsible for other workers."  The supervisor further noted that "he struggled with this job... had problems communicating... struggled with anxiety...was in and out on sick leave," and "his state of mind ultimately forced him to resign."  See letter dated February 7, 2008.

In another letter, the Veteran's supervisor at Sonoco indicated that the Veteran held "several positions," but "was unable to perform them satisfactorily."  Because of this, the Veteran was eventually moved to a position in Quality Control.  Problems with the Veteran's work performance that he "struggled to maintain focus and time lines.., required more than normal supervision in maintaining his job duties...would get distracted and loose [sic] focus on the task at hand..."   The supervisor described the Veteran's work performance as "inconsistent" from 1979 to 1989 and stated that while he was his supervisor he "never did improve to an acceptable level."   In addition, outside of the supervisory timeframe and based on knowledge from "a personal basis," the supervisor said that the Veteran "was not able to maintain" the "performance level" he had exhibited before his military service.  See letter dated January 19, 2010.

D. McCoy, Ph.D., Clinical Psychologist, conducted a comprehensive psychological evaluation in December 1999.  According to the report, the Veteran was driving himself to interviews and was "clear and coherent" at the time of the examination.  He told the psychologist that when he began working for Sonoco he "began as a utility person," and worked his way up to a position as a shipping scheduler, having held that position for 15 years.  According to Dr. McCoy's 1999 report, the Veteran indicated that his job was routine and he had little tension from work.  He also believed that he was well thought of by supervisors because of his dependability.  The Veteran described "a stable marriage," with "the usual amount of minor fussing."  He also reported socializing "often," and going boating regularly despite having witnessed the drowning of another soldier during his active duty service.  In the context of reviewing sexual function, Dr. McCoy noted that there had been "ongoing depression off and on of varying degrees of magnitude."  The Veteran reported sleep difficulties, such as awakenings, "jerking," and not sleeping more than five hours a night.  The Veteran also indicated that he had been designated Soldier of the Year at Ft. Benning, Georgia, after returning from Vietnam.

Dr. McCoy noted a psychiatric hospitalization in 1982 at Baptist Hospital in Knoxville for "a nervous breakdown."  The Veteran was treated by a Dr. DeLozier, a family physician.  She described the Veteran having first been treated for "nerves" in the early 1970s by his family physician, Dr. D. McConnell, who prescribed anxiolytics, antidepressants, and antipsychotics.  No symptoms were documented. She wrote that "after a number of years," Dr. McConnell referred the Veteran for biofeedback to a "Carson-Newman" psychologist.  She noted that the Veteran was seen in 1982 during the Baptist hospitalization by O. Olivera, Ph.D., and began weekly "counseling sessions" that continued for a year.  Per Dr. McCoy, Dr. Olivera referred the Veteran to a psychiatrist who prescribed alprazolam (dose not specified).  Per Dr. McCoy, alprazolam was continued until "about 1990."  Dr. McCoy also indicated that "depression was diagnosed by J.W.G Laing "as early as 1972," at the time of the hospitalization for a duodenal ulcer.  She noted that "about this time" the Veteran was prescribed diazepam, and took this anxiolytic for several years.  

At the time of her 1999 evaluation, Dr. McCoy formulated a GAF score of 70.  Dr. McCoy's 1999 diagnoses were PTSD and major depression, chronic.  GAF was rated as 70.

In June 2000, a VA Compensation and Pension (C&P) examination was conducted.  At the time of this evaluation, the Veteran was working full-time.  A "stable marriage of 35 years" was reported.  The examining psychiatrist provided the Axis I diagnoses of "Post-traumatic stress disorder, immediate onset with chronic duration," and "Depressive disorder and panic disorder with agoraphobia."  On Axis II, "avoidant personality style" was diagnosed.  Under "Assessment" this physician wrote that "social, vocational, and recreational skills" appeared to be "mildly to moderately impaired," and under "Comments and Recommendations," the examiner again wrote that he considered "social, vocational and recreational skills" to be "mildly to moderately impaired.  He determined the GAF on that date to be 50/100.  

On August 16, 2000, Dr. McConnell wrote: "It is my professional opinion that P.T.S.D. of Mr. C was caused by his service in Vietnam..."  No symptoms were recorded to substantiate this diagnosis and no assessment of function was provided.

Dr. W. Mixon, a Board Certified specialist in Internal Medicine, in a progress note of December 8, 2000, documented problems including "PTSD, generalized anxiety, major depression."  Side effects of antidepressants were described, including aggravation of the sleep disorder.  

Dr. Mixon's progress note of February 14, 2001, briefly described the Veteran's chief complaint as "sleep disturbance unrelenting."   He noted that alprazolam (no dose given) caused a "hangover."  A trial of mirtazepine was initiated at a dose of 15-30mg at bedtime and a sleep study was considered.  No diagnosis was documented.

Dr. Mixon recorded the diagnosis of "PTSD with depression" on March 7, 2001, and no diagnostic criteria were noted other than problems with sleep.  He wrote that the Veteran was "very stressed at work" by a "fast-paced job."  The Veteran was described as "lethargic and apathetic" on arriving home from work.  However, he was not sleeping well ("chronic insomnia persists"), with "frequent jerking" and snoring noted, and may have been over-sedated (see paragraph above and the following comment).  No sleep history was documented.  On that date, Dr. Mixon prescribed Sinemet, increased the dose of citalopram to begin the following week, and referred the Veteran for a sleep study.  Diagnoses were "PTSD with depression," and chronic insomnia with nocturnal myoclonus.  At the next visit on March 29, 2001, the Veteran said that Sinemet for nocturnal myoclonus "works great," and that citalopram "works great" although erectile dysfunction was a problem.  The Veteran indicated at that visit that he was going to Hawaii.

The Veteran was seen at the Fort Sanders Sleep Disorders Center on May 1, 2001, by Dr. Hulse and Dr. Higgins.  At the time of the first visit, the Veteran and his spouse reported snoring, "jerking" in his sleep, non-restorative sleep, and feeling "sluggish" in the morning.  The record acknowledged a prior diagnosis of PTSD, noting reports of "daytime flashbacks and nightmares" relating to Vietnam.  The Veteran denied "subjective depression," but endorsed "severe subjective anxiety," anergia, lethargy, irritability, social withdrawal, chronic worry, thought racing, and recurrent panic episodes.  The Veteran and his spouse reported nocturnal restlessness since his return from Vietnam.  The Veteran reported having been treated by Dr. B. Green, psychiatrist, "in the early 1970s," along with "concurrent psychotherapy by Dr. Olivera [sic]."  Drs. Hulse and Higgins said that the Veteran had been treated with biofeedback by Dr. McCoy and Dr. May.  They also stated that the Veteran had been seen by "VA psychology and psychiatry for 4-5 weeks (dates not provided)," but that he was not being followed at the time of their exam by mental health providers.  The Veteran was taking an antidepressant and an anxiolytic prescribed by Dr. Mixon.  At the time of their examination, the Veteran was working for Sonoco as a scheduling and shipping coordinator from 6:30AM to 4:20PM Monday through Friday, and had worked there 35 and a half years.  The Veteran rated his "current level of stress" at 8-9 on a 10 point scale, "mainly attributed to work and the VA."  The Veteran acknowledged drinking "a lot when I first left the Army."

On July 31, 2001, the Veteran reported to Dr. Mixon that the antidepressant citalopram "works great."  He reported a "decreased sex drive," but said that Viagra worked well. He also reported that CPAP was "working well."  In addition, there is the comment "still myoclonus," followed by a statement that another physician had prescribed clonazepam.  

On August 28, 2001, Dr. Mixon described the Veteran as "getting worse." Difficulty sleeping was attributed to "jerking," followed by the statement that the Veteran was "drowsy and tired" during the day.  Regarding work issues, Dr. Mixon wrote that the Veteran was "miserable at work, can't perform well, not clear-headed, afraid to drive, can't cut it at work, wants a break" and was "willing to consider permanent disability."  

In a letter of August 29, 2001, Dr. Hulse wrote that he "would confirm" the previously given diagnosis of PTSD, and stated that that condition "is clearly the direct result of his service in Vietnam."  Dr. Hulse also offered the opinion that REM sleep behavior disorder had been present since Vietnam, and "appears to be the direct result of his service in Vietnam."  He referred to an issue of the professional journal "Principles and Practice of Sleep Medicine" that contained two "citations" regarding an association of REM sleep behavior disorder with PTSD, but did not quote from this journal or provide information identifying which issue. 

Dr. D. McCoy performed another psychological evaluation in September 2001 at the Veteran's request.  According to this report, the Veteran reported "increasing anxiety" to the point that he was "on leave from work," and was considering applying for disability.  The Veteran endorsed suicidal ideation, a plan (carbon monoxide), but denied intent.  He reported increased workload at his job, which had resulted in more responsibilities and more hours. He reported "getting angry at work," lack of politeness, being tired, "falling asleep on the job," and impaired concentration.  He also reported having been given a substantial raise that was effective on September 17, 2001.  He described nightmares about his experiences in Vietnam, striking out during the night, once biting his wife "during a nightmare," and frequent awakenings.  He also reported "being forgetful," having problems with short-term memory, and having problems with concentration.  He reported feeling better, with improved sleep, improved mood, energy, and cognitive function since taking leave from work.  He admitted that a long-acting anxiolytic (clonazepam) prescribed by the sleep disorders clinic caused daytime somnolence.  The Veteran's spouse stated that he "loved his job" so much that he would "seldom take" his entitled vacation and would "go to work even when sick." However, during "the past year" work stress impacted him more severely.  On Axis I, Dr. McCoy diagnosed "Post-traumatic stress disorder, Major depression, and Chronic generalized anxiety disorder."  Axis II diagnosis was "dependent, schizoid, and self-defeating traits."   The GAF score given was 40.

On October 11, 2001, Dr. Mixon described the Veteran as "still down, not suicidal," and having nightmares about going back to work.  He was to have a psychiatric evaluation the following week by "Glen Peterson."  He was given a work excuse until October 20.

On October 18, 2001, Dr. Mixon wrote that he had been seeing the Veteran since February 2000.  He commented on "a 30+ year history of PTSD," and wrote that the Veteran's "emotional status" had deteriorated to the point that he was "unable to work at any job at this time."  The Veteran was referred to a psychiatrist.

In a letter dated November 8, 2001, Dr. Hulse wrote that "persistent and severe hypersomnolence" may be attributable to REM sleep behavior disorder, which "may well" have resulted from "his combat-related post-traumatic stress disorder." 

On November 12, 2001, Dr. Mixon wrote that the Veteran reported that he had seen Dr. Peterson and that citalopram was changed to sertraline "50," to be increased to "100" the next week.  "Nocturnal jerks" were noted.  Dr. Mixon gave the Veteran a work excuse for one month, but did not document the reason.

Dr. Mixon wrote on December 18, 2001, that "sleep varies from day to day, seems less tense.  ST (presumably "short-term") disability runs through 5/28.  Company has agreed to continue employment 'til 7/02 retirement date."

A psychiatric evaluation was performed by Dr. William M. Hogan, Diplomate of the American Board of Psychiatry and Neurology, on December 20, 2001.  In the section "History of Presenting Illness," or HPI, the Veteran gave as his reasons for seeking evaluation:  "She thought I needed to get my medicine straightened out," and "She also thought I should apply for 100% disability through the VA system."  "She" was not identified, but D. McCoy was written under "referring information" just above the HPI.  Symptoms recorded by Dr. Hogan included panic attacks, easy startle, "mood low, future bleak," low self esteem, tearfulness, and recent suicidal ideation.  Diagnoses were PTSD and Depressive disorder NOS.  No diagnosis was given on Axis II. GAF was assessed as 36-41.  Dr. Hogan increased the doses of two antidepressants (sertraline and bupropion) and continued the same dose of the anxiolytic (clonazepam).  Dr. Hogan rendered the opinion that "he is disabled from PTSD and cannot work."  On a prescription form dated January 22, 2002, Dr. William Hogan wrote that in his opinion the Veteran was "permanently and totally disabled."

On February 25, 2002, Dr. Mixon wrote that the Veteran was "better," but "still unable to work."  In a letter of March 21, 2002, at the request of the Veteran, Dr. Hulse wrote that he had "reviewed and agree fully with the assessments of Drs. McCoy and Hogan with regard to the nature and severity of the Veteran's impairments.  A letter from Dr. Mixon, dated April 8, 2002, documented that he had treated the Veteran since February of 2000.  Dr. Mixon provided the opinion that the Veteran was permanently and totally disabled due to PTSD.

In a letter of October 17, 2003, Dr. McCoy wrote that "he was clearly ill before this (1981), referencing medical statements of November 11, 1972, and March 14, 1981, and Dr. McConnell's letter of August 16, 2000.

On August 30, 2005, Dr. McConnell wrote that he had followed the Veteran since 1969.  He reported a long history of "reactive disorders and stress related disorders" since the Veteran returned from Vietnam in July 1968.  He noted "numerous outpatient treatments with psychiatrists and psychologists," and the use of "antidepressants and other medications."  Dr. McConnell gave the opinion that the Veteran was completely disabled currently (2005), and that he met criteria for the diagnosis of PTSD, a condition directly resulting from having been in Vietnam in 1967.  He further indicated that the Veteran's disorder had been "somewhat progressive" since separation from the military.

In a letter dated on September 9, 2005, Dr. McCoy opined that the Veteran "was suffering from Posttraumatic Stress Disorder prior to being discharged from the service in 1968."

In a letter dated on October 12, 2005, Dr. Hogan wrote that he had seen and evaluated the Veteran on December 20, 2001, and given the diagnosis of PTSD, related to combat.  He further stated that the Veteran "suffers complete disability from his condition."  Dr. Hogan did not state when, in his opinion, the complete disability began.

A VA psychiatrist wrote in her March 2010 Medication Management note that the Veteran is currently 100 percent service-connected for PTSD and opined that it is at least as likely as not that he has had this severity of illness since his war trauma.  

A VA examination was conducted in April 2, 2010, at the Johnson City VA Medical Center by a Clinical Psychologist.  According to the examination report, the Veteran stated that he had "always had problems" at work.  The diagnosis was PTSD, chronic; GAF was 51 (current).  The psychologist noted that "the Veteran was assigned a GAF score of 51-41 prior to August 28, 2001 however this is a mere speculation."  

Pursuant to the Board's January 2011 Board's request, an opinion was received from Chief of Geriatric Psychiatry at a VA Medical Center in the following month.  She has also served on the faculties of the three universities.  The medical expert reviewed the entire record and indicated that the Veteran clearly has suffered from PTSD for many years, and this condition clearly resulted from exposure to the horrors of war in Vietnam.  However, the medical expert essentially concluded that the Veteran's PTSD is not consistent with an evaluation in excess of 50 percent prior to August 28, 2001.

According to a March 2011 VA note, the same staff psychiatrist who provided the March 2010 medication management note opined that during the years that the Veteran's PTSD was more severe, his GAF score would have been between 40-45, however the psychiatrist also noted that she was not treating him at that time and this information was only to be used as a guideline for his personal use.

Increased Rating - Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran maintains that he is entitled to an initial evaluation in excess of 50 percent for his PTSD prior to August 28, 2001.  The Board notes that VA regulations governing the adjudication of psychiatric disability claims were twice amended during the pendency of the claim.  See 53 Fed. Reg. 23 (Jan. 4, 1988) (effective Feb. 3, 1988); and 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective Nov. 7, 1996).

Regulations in Effect Prior to February 3, 1988

The severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick Veteran with a good work record, nor must it over evaluate his condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology. The objective findings and the examiner's analysis of the symptomatology are the essentials.  Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record.

However, in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability.  The principle of social and industrial inadaptability as the basic criterion for rating disability from the mental disorders contemplates these abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment in earning capacity.

Under the General Rating Formula for Psychoneurotic Disorders, a 50 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  

Note one further indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.

Regulations Effective February 3, 1988

The severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick Veteran with a good work record, nor must it overevaluate his condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology. The objective findings and the examiner's analysis of the symptomatology are the essentials.  Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record.

However, in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability.  The principle of social and industrial inadaptability as the basic criterion for rating disability from the mental disorders contemplates these abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment in earning capacity.

Under the General Rating Formula for Psychoneurotic Disorders, a 50 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  

Note one further indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.

Regulations Effective November 7, 1996

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  

In rating the severity of the Veteran's service-connected psychiatric disability, psychiatric health care providers have their own system for rating psychiatric disability.  This is the GAF rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the increased rating claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran maintains that the severity of his service-connected PTSD warrants an initial evaluation in excess of 50 percent prior to August 28, 2001.  In adjudicating this issue, the Board has considered these contentions but finds that the pertinent medical findings, as shown in the applicable medical evidence, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  

The record contains several pieces of medical evidence reflective of the severity of the Veteran's PTSD.  After a thorough review of the record, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation greater than 50 percent for PTSD prior to August 28, 2001, under the former or current criteria for rating psychiatric disabilities.  

As noted, this case was referred to a medical expert for a retrospective opinion as to the severity of the Veteran's PTSD prior to August 28, 2001.  The Board finds the February 2011 opinion of the medical expert, Chief of Geriatric Psychiatry, to be highly probative.  This medical expert had the opportunity to review the Veteran's entire record, drawing objective data from the medical reports written before, during, and after the applicable timeframe.  Moreover, information provided by laypersons, including the Veteran's spouse, were reviewed and considered by the medical expert.  

The February 2011 VHA medical expert indicated that the Veteran clearly has suffered from PTSD for many years, and this condition clearly resulted from exposure to the horrors of war in Vietnam; nevertheless, the expert was unable to point to evidence supportive of an initial evaluation for PTSD in excess of 50 percent prior to August 28, 2001.  

In this regard, during the applicable time period, the preponderance of the evidence shows that the Veteran's PTSD was not productive of pronounced impairment in the ability to obtain or retain employment; severe impairment in the ability to obtain or retain employment; or occupational and social impairment with deficiencies in most areas.  

Because the February 2011 VHA specialist took a longitudinal approach to reviewing the record, the Board will address the evidence as highlighted in her medical opinion.  

The evidence reflects that the Veteran was working at Sonoco from 1965 until he stopped working on August 28, 2001.  According to Dr. McCoy's comprehensive psychological evaluation report dated in December 1999, the Veteran told her that when he began working for Sonoco he "began as a utility person," and worked his way up to a position as a shipping scheduler, having held that position for 15 years.  The evidence further reflects that in 1988 the Veteran became a supervisor, and the February 2011 VHA medical expert indicated that such position of responsibility reflects that he was highly functioning at that time.  Thus, the February 2011 VHA medical expert deduced that at least until 1988 the Veteran's occupational functioning was not significantly impaired.  

Despite the Veteran's promotion, his supervisor between 1979 and 1989 indicated that the Veteran had inconsistent work.  The Board notes that had the Veteran's performance been inconsistent at that time, a promotion to supervisor in 1988 seems unlikely.  Moreover, the February 2011 VHA medical expert found it difficult to reconcile the supervisor's comments with what the Veteran told Dr. McCoy in 1999, that "he believes he is well thought of by supervisors because of his dependability."  The Veteran did not perform so poorly as to be terminated.

The Board further notes that Dr. McCoy documented in 1999 that the Veteran was doing well at work, had a "stable marriage" and "socialized often" and the Veteran considered himself "well thought of by supervisors because of his dependability."  Moreover, a GAF score of 70 was assigned at that time, which connotes only some mild symptoms or some difficulty in social, occupational or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships."  Additionally, the 2011 medical expert felt that a GAF score of at least 80 would have been appropriate in light of the Veteran's symptomatology at that time.  

The Board acknowledges that in June 2000, a GAF score of 50 was assigned, which connotes serious impairment.  However, as observed by the February 2011 VHA medical expert, there may have been an error in assigning a GAF score that was too low, as a discrepancy is noted between the June 2000 C&P examiner's expressed opinion ("mildly to moderately impaired") and a GAF score of 50 was given ("serious impairment in social, occupational, or school functioning").  The February 2011 VHA specialist found it difficult to interpret the VA examiner's statement that he assumed that "accommodations are made in the workplace," but then wrote "through special accommodations, this Veteran has been able to hold employment with a long-term employer."  The February 2011 VHA medical expert questioned whether or not there were special accommodations, and felt that serious impairment in occupational functioning is belied by the fact that the Veteran was given a substantial raise a year later.

Moreover, as to Dr. Hulse's November 2001 letter, the medical expert noted his cautious use of the qualifiers "may" and "may well."  And regarding the Veteran's reported daytime somnolence, it is noted that the Veteran told Dr. McCoy, his psychologist (documented in her report of September 2001), that clonazepam prescribed "to help him rest at night" was causing him to be sleepy during the day.

The February 2011 VHA medical expert further observed that even though the Veteran was very stressed at work in 2001 (see March 2001 Dr. Mixon's records), he was also noted to be working at a "fast-paced job."  As opined by the February 2011 VHA medical expert, this evidence establishes that the Veteran was still capable of going to work and adequately performing his duties.  Further, when Dr. Mixon saw the Veteran on March 29, 2001, the Veteran stated that Sinemet for nocturnal myoclonus "works great," that citalopram "works great," and that he was planning a trip to Hawaii.  The February 2011 VHA medical expert construed these statements to mean that the Veteran's  sleep and mood had improved significantly, and that socially he was doing rather well, in that he was planning to take a major vacation.  Therefore, although the Veteran earlier in March 2001 reported being "very stressed" in the workplace, he was still able to work.  Accordingly, the February 2011 VHA medical expert felt that it would be difficult to assign a GAF less than 70.  Again, on July, 31, 2001, the Veteran told Dr. Mixon that the antidepressant was working "great."  No work impairment was noted.  

Discrepancies in the statements provided by Dr. McConnell in 2005, 2008, and 2010 were found by the February 2011 VHA medical expert.  In his letter of February 8, 2008, Dr. McConnell offered the following statement: "It is my professional opinion that this gentleman suffers from post traumatic syndrome [sic] dating back to 1981.  It is my professional opinion that his condition at that time was the same as it is today."  The medical expert noted that in Dr. McConnell's February 1, 2010, letter he made the identical statement that he had made in 2008:  "It is my professional opinion that this gentleman suffers from post traumatic syndrome [sic] dating back to 1981.  It is my professional opinion that his condition at that time was the same as it is today."  However, in his letter of five years before (August 30, 2005), Dr. McConnell said that the Veteran's disorder had been "somewhat progressive," a statement that contradicts his prior opinions that the condition had not changed from 1981 to 2010.  Although the diagnosis of PTSD is not disputed here, the 2011 medical expert observed that Dr. McConnell did not provide any history of the traumatic event, nor any description of symptoms of any kind that would support the diagnosis.  More importantly, Dr. McConnell provided no specifics regarding the Veteran's function in psychological, social, or occupational contexts.

Furthermore, the February 2011 VHA medical expert found faulty Dr. Hogan's statement that the Veteran's PTSD was the same in 1981 as it is today.  See Dr. Hogan's February 3, 2010, letter.  As accurately noted by the 2011 medical expert, Dr. Hogan was not treating the Veteran in 1981; rather, he first saw the Veteran on December 20, 2001, 20 years later.  Thus, Dr. Hogan's statement suggests that the Veteran's PTSD was totally disabling in 1981.  To the contrary, and as previously noted, the evidence reflects that in 1981 the Veteran was working full-time, and in 1999, nineteen years later, he was still working full-time, reported himself as dependable and well-thought of by his supervisors.

The Board further acknowledges the VA staff psychiatrist's reference in March 2010 and March 2011, respectively, to the Veteran having had the same severity (presumably 100 percent) of PTSD since his war trauma, and opined that the Veteran's GAF score would have been between 40-45 previously (when it was more severely impaired).  However, she also noted that she was not his treating physician at that time, and the Board reiterates that the evidence shows that the Veteran was working full-time and the Veteran himself reported being well thought of by his supervisors during the applicable time period.

Accordingly, the Board finds that, although the lay and medical evidence certainly supports a degree of social and occupational impairment over the years, it was until August 28, 2001, that the record suggests a worsening (in excess of 50 percent) of the Veteran's PTSD symptomatology.   

In sum, and as noted by the 2011 medical expert, the evidence reflects that prior to August 28, 2001, the Veteran held a job at an international company for more than 35 years, that he was a supervisor for some of his time there, that in 1999 he considered himself reliable and well thought of, and that by the time he retired from his job, he was earning well over the median household income for his state that year.  Further, as noted by the February 2011 VHA medical expert, the Veteran remained in a stable marriage during the applicable time period, despite being beset by tragic events and symptoms related to combat trauma.  Based on the foregoing, the Board concludes that the preponderance of the evidence does not show that the Veteran's PTSD resulted in pronounced or serious impairment in obtaining or retaining employment, or occupational deficiencies in most areas.  

Moreover, social impairment with deficiencies in most areas was not shown prior to August 28, 2001.  The Veteran's primary complaints during this time period were depression and sleep disturbances.  Although he reported suicidal ideation "in the early seventies," no plan was ever in place.  See 1999 psychological evaluation report from Dr. McCoy.  Significantly, at no time during the applicable time period, did the evidence show that the Veteran's PTSD was manifested by obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  

Based on the above, the Board concludes that the preponderance of the evidence is against an initial evaluation in excess of 50 percent prior to August 28, 2001.  

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  Such disability prior to August 28, 2001, was productive of depression, sleep difficulty, and some social and occupational impairment, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Prior to August 28, 2001, entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


